Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 1 of 13 PageID: 722




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
 ___________________________________
 MISAEL CORDERO,                     :
                                     :
             Plaintiff,              :    Civ. No. 17-1596 (PGS) (DEA)
                                     :
       v.                            :    MEMORANDUM AND ORDER
                                     :    GRANTING SUMMARY JUDGMENT
                                     :    IN FAVOR OF DEFENDANTS
 GREGORY KELLEY, et al.,             :    BRUCE DAVIS AND
                                     :    GREGORY KELLEY
             Defendants.             :
 ____________________________________:


    I.       INTRODUCTION

          Plaintiff, Misael Cordero (“Plaintiff” or “Cordero”), is a state prisoner proceeding with a

 civil rights complaint alleging purported violations of the First Amendment and the Religious

 Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”). Presently pending before this

 Court is Defendants Bruce Davis and Gregory Kelley’s (hereinafter the “Moving Defendants”)

 motion for summary judgment (See ECF 56). For the following reasons, Moving Defendants’

 motion is granted.

    II.      SUMMARY JUDGMENT LEGAL STANDARD

          Summary judgment is appropriate where “the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under the governing

 law” and a dispute about a material fact is genuine “if the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude the Court from

 granting a motion for summary judgment. See id.
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 2 of 13 PageID: 723


        A party moving for summary judgment has the initial burden of showing the basis for its

 motion and must demonstrate that there is an absence of a genuine issue of material fact. See

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A party asserting that a fact [is not]

 genuinely disputed must support the assertion by ... citing to particular parts of materials in the

 record, including depositions, documents ..., affidavits or declarations, stipulations (including

 those made for purposes of the motion only), admissions, interrogatory answers, or other

 materials.” Fed. R. Civ. P. 56(c)(1)(A). After the moving party adequately supports its motion,

 the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

 or by the depositions, answers to interrogatories, and admissions on file, designate specific facts

 showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotation

 marks omitted). To withstand a properly supported motion for summary judgment, the

 nonmoving party must identify specific facts and affirmative evidence that contradict the moving

 party. See Anderson, 477 U.S. at 250. “[I]f the non-movant’s evidence is merely ‘colorable’ or is

 ‘not significantly probative,’ the court may grant summary judgment.” Messa v. Omaha Prop. &

 Cas. Ins. Co., 122 F. Supp. 2d 523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

 “If reasonable minds could differ as to the import of the evidence,” however, summary judgment

 is not appropriate. See Anderson, 477 U.S. at 250-51.

        “In considering a motion for summary judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence; instead, the nonmoving party’s

 evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.” Marino v.

 Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at 255). The

 Court’s role in deciding a motion for summary judgment is simply “to determine whether there is

 a genuine issue for trial.” Anderson, 477 U.S. at 249. Ultimately, there is “no genuine issue as to

 any material fact” if a party “fails to make a showing sufficient to establish the existence of an

 element essential to that party’s case.” Celotex, 477 U.S. at 322.
                                                   2
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 3 of 13 PageID: 724


       III.      FACTUAL AND PROCEDURAL BACKGROUND

              Plaintiff was incarcerated at the New Jersey State Prison (“NJSP”) from 2014 to 2019.

 (See ECF 56-6 at 3). While Plaintiff is now incarcerated at the East Jersey State Prison, his

 allegations relate to circumstances arising while he was incarcerated at NJSP. (See ECF 56-5 at

 3). Defendant Kelley is a mailroom officer at NJSP while Defendant Davis is the administrator

 of the NJSP. (See ECF 56-9 at 3; ECF 56-5 at 8). Plaintiff filed his initial complaint in this Court

 in March, 2017. (See ECF 1). In August, 2018, this Court screened Plaintiff’s complaint. (See

 ECF 16). This Court noted as follows in that screening opinion:

                              1.      Plaintiff alleges that Officer Kelley confiscated
                     religious tracts Plaintiff purchased to give to his family and friends.
                     Officer Kelley allegedly stated the tracts were “not authorized for
                     retention or receipt” and that “‘[a]ll religious material for
                     distribution must go through chaplains office.’” Compl. ¶ 8
                     (alteration in original).
                              2.      Plaintiff had previously purchased similar tracts
                     without problems. Id. ¶ 7. He alleges there is no policy that requires
                     religious pamphlets to go through the chaplain’s office. Id. ¶ 9. He
                     further states the pamphlets were for friends and family, not
                     distribution within the prison. Id. ¶ 11.
                              3.      Plaintiff appealed the confiscation to Administrator
                     D’llio on March 19, 2015. Id. ¶ 12. Plaintiff alleges Administrator
                            1

                     D’llio did not respond to his appeal, so he filed an inquiry form
                     requesting a decision. Id. ¶¶ 14-15. The response to the inquiry form
                     stated that religious pamphlets had to go through the chaplain’s
                     office. Id. ¶ 15.
                              4.      Plaintiff alleges Administrator D’llio purposely
                     failed to respond to his grievances to prevent him from exhausting
                     his administrative remedies. He claims he lost a meritorious claim
                     in the New Jersey Superior Court, Appellate Division.
                              5.      Plaintiff alleges defendants violated his First
                     Amendment rights to practice his religion. “[A] prison inmate
                     retains those First Amendment rights that are not inconsistent with
                     his status as a prisoner or with the legitimate penological objectives
                     of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822
                     (1974). “[W]hen a prison regulation impinges on inmates'
                     constitutional rights, the regulation is valid if it is reasonably related
                     to legitimate penological interests.” Turner v. Safley, 482 U.S. 78,
                     89 (1987). To make out a claim for denial of an individual's free
                     exercise rights under the First Amendment, an individual must

 1
     Davis has since replaced D’Ilio as a Defendant in this action.
                                                         3
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 4 of 13 PageID: 725


                 allege the regulation impinges on a sincerely held religious belief.
                 DeHart v. Horn, 227 F.3d 47, 51-52 (3d Cir. 2000) (en banc).
                         6.      Construing the complaint liberally and giving
                 Plaintiff the benefit of all reasonable inferences, he has sufficiently
                 alleged a First Amendment claim against defendants. This claim
                 shall proceed.
                         7.      Plaintiff also claims a violation of RLUIPA, 42
                 U.S.C. § 2000cc-1 et seq. “RLUIPA protects ‘any exercise of
                 religion, whether or not compelled by, or central to, a system of
                 religious belief[.]’” Holt v. Hobbs, 135 S. Ct. 853, 862 (2015)
                 (quoting 42 U.S.C. § 2000cc–5(7)(A)). RLUIPA provides “‘greater
                 protection’ for religious liberty than is provided by the First
                 Amendment. . . . [C]ourts must be careful not to import reasoning
                 from cases such as Turner involving First Amendment rights.”
                 Payne v. Doe, 636 F. App'x 120, 124 (3d Cir. 2016) (per curiam)
                 (citing Hobbs, 135 S. Ct. at 863) (internal citation omitted).
                 Construing the complaint liberally and giving Plaintiff the benefit of
                 all reasonable inferences, he has sufficiently alleged a RLUIPA
                 against defendants. This claim shall also proceed.

 (ECF 16 at 1-3).

          After screening, discovery in this case included the deposition of Plaintiff. Plaintiff

 indicated in his deposition that his religious beliefs require he bring the Word of God and

 salvation to his friends and family. (See ECF 65 at 7). While incarcerated at NJSP, Plaintiff

 ordered religious pamphlets to be sent to him at NJSP so that he could send them to his family.

 (See ECF 56-5 at 6). During Plaintiff’s deposition, he further admitted though he could send the

 pamphlets directly to his family rather than first to him at NJSP, but at a higher cost. (See id. at

 9-10).

          According to Moving Defendants, inmates at NJSP cannot receive bulk religious

 mailings through the mailroom, but they can have them sent to the chaplain of NJSP for review

 and distribution. (See ECF 56-10 at 5). The issue presented in this case is the seizure of Plaintif’s

 bulk religious pamphlets by Kelley.

          After the close of discovery, Moving Defendants filed a motion for summary judgment.

 Plaintiff then filed his initial response to the motion for summary judgment. (See ECF 65). After

 Moving Defendants were ordered to serve Plaintiff with a full copy of his deposition transcript
                                                    4
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 5 of 13 PageID: 726


 (see ECF 71) and complied (see ECF 72), Plaintiff filed a subsequent response in opposition to

 Moving Defendants’ motion for summary judgment. (See ECF 73). Moving Defendants then

 submitted a reply brief (see ECF 77) and Plaintiff subsequently filed a sur-reply. (See ECF 79).

    IV.        DISCUSSION

          As previously discussed, Plaintiff is proceeding against the Moving Defendants both

 under RLUIPA and the First Amendment’s Free Exercise Clause.

          A. RLUIPA

          RLUIPA “provide[s] very broad protection for religious liberty. See Holt v. Hobbs, 574

 U.S. 352, 356 (2015) (quoting Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 693 (2014)).

 RLUIPA mandates that “[n]o government shall impose a substantial burden on the religious

 exercise of a person residing in or confined to an institution, ... even if the burden results from a

 rule of general applicability,” unless the government can satisfy strict scrutiny. See 42 U.S.C. §

 2000cc-1(a). This requires a showing that the burden imposed on a person's religious exercise “is

 in furtherance of a compelling governmental interest” and “is the least restrictive means of

 furthering that compelling governmental interest.” § 2000cc-1(a)(1)-(2). Even prior to the United

 States Supreme Court decision in Holt, courts recognized in the prison context that RLUIPA

 provides greater protections than the First Amendment. See Colvin v. Caruso, 605 F.3d 282, 296

 (6th Cir. 2010) (citing Lovelace v. Lee, 472 F.3d 174, 199–200 (4th Cir. 2006)).

          Under RLUIPA's burden shifting framework, a plaintiff must first show that the

 defendant has placed a substantial burden on the plaintiff's sincerely held religious belief. See

 Washington v. Klem, 497 F.3d 272, 277–78 (3d Cir. 2007). In Washington, the Third Circuit

 noted that:

                 [f]or the purposes of RLUIPA, a substantial burden exists where:
                 1) a follower is forced to choose between following the precepts of
                 his religion and forfeiting benefits otherwise generally available to
                 other inmates versus abandoning one of the precepts of his religion
                 in order to receive a benefit; OR 2) the government puts substantial
                                                   5
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 6 of 13 PageID: 727


                pressure on an adherent to substantially modify his behavior and to
                violate his beliefs.

 497 F.3d at 280 (3d Cir. 2007); see also Shelley v. Metzger, 832 F. App’x 102, 105 (3d Cir.

 2020). Furthermore, as aptly noted by Chief Judge Wolfson:

                [t]he Supreme Court has explained, however, that the question of
                whether an authentic religious belief has been substantially
                burdened under RLUIPA does not permit consideration of whether
                the plaintiff may still exercise his religious beliefs in other ways.
                See Holt, 135 S. Ct. at 862. “RLUIPA's ‘substantial burden’
                inquiry asks whether the government has substantially burdened
                religious exercise, not whether the RLUIPA claimant is able to
                engage in other forms of religious exercise.” Id. (parenthetical
                omitted).

 Tormasi v. Lanigan, 363 F. Supp. 3d 525, 542 (D.N.J. 2019).

        Moving Defendants argue Plaintiff can order smaller quantities of religious pamphlets to

 himself and then send them to his family and friends so long as they are not in bulk quantities.

 Indeed, in his deposition, Plaintiff admitted there had never been a time where he ordered less

 than a hundred pamphlets that were rejected as a bulk order. (See id. at 13). Nevertheless,

 Plaintiff argues he should have been able to keep some of the pamphlets from his bulk order

 rather than all of them being confiscated. Even if this were so, Moving Defendants also argue

 Plaintiff’s religious beliefs are not substantially burdened by the bulk mail policy because

 Plaintiff can still send and receive pamphlets. Plaintiff can simply order pamphlets and have

 them sent directly to his friends and family rather than have them shipped to him at NJSP and

 then have him ship them out. Indeed, Plaintiff has taken advantage of this alternative before by

 donating a bulk order to a woman who has a ministry in Florida. (See ECF 72 at 10).

        In Marsh v. Granholm, No. 05-134, 2006 WL 2439760, at *10 (W.D. Mich. Aug. 22,

 2006), the court determined that a prison’s restriction on bulk mailing did not substantially

 burden an inmate’s exercise of his religion. In Marsh, an inmate alleged the only way he could

 obtain the items necessary to practice his Wiccan religion was from purchasing them through a

                                                  6
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 7 of 13 PageID: 728


 bulk mail catalog from Azure Green. See id. However, the Western District of Michigan granted

 summary judgment for the defendants noting that Marsh failed to show that the only way he

 could obtain the desired items was through Azure Green. See id. Furthermore, the Marsh court

 determined the fact that the plaintiff could not obtain catalogs, without more, was insufficient to

 show a substantial burden on the plaintiff’s Wiccan religion. See id.

        More recently, in Czekalski v. Hanks, No. 18-592, 2020 WL 7231358 (D.N.H. Dec. 8,

 2020), the District of New Hampshire also determined a prison’s prohibition on bulk mail did not

 substantially burden a prisoner’s exercise of religion under RLUIPA. In that case, the District of

 New Hampshire found that an inmate failed to explain how the inability to receive mail catalogs

 substantially burdened his religious practices. For example, the court noted a Rabbi visitor was

 permitted to print out copies of the catalogs the inmate wanted. See id. at *20.

        This Court finds these two cases persuasive. Indeed, Plaintiff’s case is perhaps even one

 step removed from these two cases as Plaintiff was able to obtain numerous copies of the

 pamphlets for distribution (albeit perhaps at lesser quantities than Plaintiff would like). NJSP’s

 prohibition on bulk mail did not force Plaintiff to choose between following the precepts of his

 religion and forfeiting benefits otherwise generally available to other inmates versus abandoning

 one of the precepts of his religion in order to receive a benefit. Indeed, Plaintiff failed to show he

 could not obtain numerous copies of pamphlets so that he could distribute them himself or that

 he could order the pamphlets and have them sent directly to his friends and family to support his

 religious exercise. Furthermore, the prohibition on bulk mail did not put substantial pressure on

 Plaintiff to modify his behavior and violate his beliefs. See Washington, 497 F.3d at 280.




                                                   7
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 8 of 13 PageID: 729


 Accordingly, Moving Defendants are entitled to summary judgment on Plaintiff’s RLUIPA

 claim.2

           B. First Amendment – Free Exercise

           Plaintiff next asserts his First Amendment Free Exercise Clause rights have been

 violated. “[A] prison inmate retains those First Amendment rights that are not inconsistent with

 his status as a prisoner or with the legitimate penological objectives of the corrections system.”

 Pell v. Procunier, 417 U.S. 817, 822 (1974). “[W]hen a prison regulation impinges on inmates'

 constitutional rights, the regulation is valid if it is reasonably related to legitimate penological

 interests.” Turner, 482 U.S. at 89. To make out a claim for denial of an individual's free exercise

 rights under the First Amendment, an individual must allege the regulation impinges on a

 sincerely held religious belief. See DeHart v. Horn, 227 F.3d 47, 51–52 (3d Cir. 2000) (en banc).

           The Court considers four factors in assessing the overall reasonableness of a prison

 regulation: (1) “there must be a ‘valid, rational connection’ between the prison regulation and the

 legitimate governmental interest put forward to justify it”; (2) “whether there are alternative

 means of exercising the right that remain open to prison inmates”; (3) “the impact

 accommodation of the asserted constitutional right will have on guards and other inmates, and on

 the allocation of prison resources generally”; and (4) whether there are alternatives to the

 regulation that “fully accommodate[ ] the prisoner's rights at de minimis cost to valid penological

 interests.” Turner, 482 U.S. at 89–91.

           Moving Defendants do not contest that Plaintiff has asserted a sincerely held religious

 belief. However, they argue they are entitled to summary judgment based on the Turner factors.

 The First Amendment imposes similar, but less strict standards on prison administrators than



 2
  Given that there is no material issue of fact that Plaintiff’s exercise of his religion was
 substantially burdened by the bulk mail policy, this Court need not analyze Moving Defendants’
 other arguments as to why they are entitled to summary judgment on Plaintiff’s RLUIPA claim.
                                                    8
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 9 of 13 PageID: 730


 RLUIPA. See Turner v. Coupe, 655 F. App’x 47, 49-50 (3d Cir. 2016) (citing Turner, 482 U.S.

 at 89). Accordingly, courts have noted that where there is no material issue of fact on a RLUIPA

 claim, a plaintiff’s First Amendment free exercise claim typically fails as well. See, e.g., Watson

 v. Christo, Nos. 16-433, 17-351, 2019 WL 1324941, at *6 (D. Del. Mar. 25, 2019), aff’d, No. 19-

 2737, 2020 WL 7054443 (3d Cir. Dec. 2, 2020); see also Lister v. Allen Oakwood Corr. Inst.,

 No. 19-1583, 2020 WL 1140071, at *4 (N.D. Ohio Mar. 9, 2020) (noting plaintiff’s free exercise

 claim fails because RLUIPA provides broader protections for religious liberty than the First

 Amendment); Al-Kadi v. Ramsey Cty., No. 16-2642, 2019 WL 2448648, ag *12 (D. Minn. June

 12, 2019) (citing Van Wyhe v. Reisch, 581 F.3d 639, 657-58 (8th Cir. 2009) (noting because

 plaintiff’s RLUIPA claim on being forced to wear a bedsheet instead of a hijab failed, any free

 exercise claim also fails); French v. Maryland Div. of Corr., Nos. 11-2124, 11-3301, 2013 WL

 1104995, at *8 (D. Md. Mar. 15, 2013) (noting because statutory violation of RLUIPA involves

 same threshold issues of a free exercise claim, plaintiff’s free exercise claim also fails).

 Nevertheless, for purposes of completeness, this Court will analyze Plaintiff’s free exercise claim

 under the Turner factors as well despite there being no material issue of fact remaining on

 Plaintiff’s more strict RLUIPA claim.

        In applying the Turner factors, this Court is mindful that it must:

                give “considerable deference” to the “determinations of prison
                administrators who, in the interests of security, regulate the
                relations between prisoners and the outside world.” Thornburgh v.
                Abbott, 490 U.S. 401, 408, 109 S. Ct. 1874, 104 L. Ed. 2d 459
                (1989); Falls v. Nesbitt, 966 F.2d 375, 379 (8th Cir.1992). This
                deference is accorded to prison administrators because the realities
                of running a penal institution are complex, and the courts are
                illequipped to deal with problems of prison administration and
                reform. Jones, 433 U.S. at 126. The Turner court observed that
                “[r]unning a prison is an inordinately difficult undertaking that
                requires expertise, planning, and the commitment of resources, all
                of which are the province of the legislative and executive branches
                of government.” 482 U.S. at 84–85.


                                                   9
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 10 of 13 PageID: 731


 Hughbanks v. Dooley, No. 10-4064, 2012 WL 346673, at *9 (D.S.D. Feb. 2, 2012). In

 Hughbanks, the District of South Dakota noted numerous cases where courts have upheld bulk

 mail bans under the First Amendment. Indeed, that court stated as follows:

               A number of courts have upheld prison bans on bulk-rate mail and
               catalogs, finding they were reasonably related to legitimate
               penological interests such as the security of the prison, allocation
               of resources, and preventing fire hazards. See Jones, 503 F.3d at
               1159–60 (noting that plaintiff likely had not met his burden of
               demonstrating that a county jail's catalog ban was unconstitutional,
               but remanding to district court for Turner analysis); Sheets v.
               Moore, 97 F.3d 164, 168 (6th Cir.1996) (upholding a ban on bulk-
               rate mail); Allen v. Deland, 42 F.3d 1406 (10th Cir.1994)
               (upholding prison policy banning catalogs); Hrdlicka v. Cogbill,
               No. 04–3020, 2006 WL 2560790 at *11 (N.D. Cal. Sept.1, 2006)
               (upholding prison policy banning bulk-rate mail and prison
               officials' decision not to deliver magazine pursuant to that policy);
               Dixon v. Kirby, 210 F.Supp.2d 792, 801 (S.D.W.Va.2002)
               (upholding ban on bulk-rate mail and catalogs); Allen v. Wood, 970
               F. Supp. 824, 829–30 (E.D.Wash.1997) (upholding prison policy
               banning catalogs); Alcala v. Calderon, No. 95–3329, 1997 WL
               446234 at *6 (N.D. Cal. July 24, 1997) (upholding prison ban on
               bulk-rate mail); Kalasho v. Kapture, 868 F. Supp. 882, 888
               (E.D.Mich.1994) (upholding prison policy banning the delivery of
               bulk-rate mail to inmates).

 Hughbanks, 2012 WL 346673, at *9. Nevertheless, the District of South Dakota also noted other

 courts which have decided these cases differently as stated below:

               Hughbanks relies on contrary authority, which comes primarily
               from the Ninth Circuit Court of Appeals. See Prison Legal News v.
               Lehman, 397 F.3d 692,701 (9th Cir.2005) (holding that prison ban
               on bulk-rate mail and catalogs violated the First Amendment);
               Prison Legal News v. Cook, 238 F.3d 1145, 1149–50 (9th
               Cir.2001) (holding that prison regulation banning the receipt of
               subscription nonprofit mail based on the postal service rate was not
               rationally related to a legitimate penological objective); Morrison
               v. Hall, 261 F.3d 896, 905 (9th Cir.2001) (holding prison
               regulation banning bulk-rate mail was unconstitutional as applied
               to for-profit subscription publications); Allen v. Higgins, 902 F.2d
               682, 684 (8th Cir.1990) (holding prison official was not entitled to
               qualified immunity because he denied an inmate's request to mail a
               money order for a government catalog without examining the
               catalog); Brooks v. Seiter, 779 F.2d 1177, 1181 (6th Cir.1985)
               (holding that an inmate's complaint that pamphlets, magazines, and
               catalogs were not delivered was not frivolous). Because there is a
                                                10
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 11 of 13 PageID: 732


                split in authority and no controlling precedent from the Eighth
                Circuit, this court will independently analyze the constitutionality
                of the DOC correspondence policy ban on bulk-rate mail.

 Hughbanks, 2012 WL 346673, at *8–9.

        Defendants argue Turner’s first factor weighs in their favor. They claim there is a logical

 connection between the bulk mail restriction and legitimate penological interests. Most notably,

 Moving Defendants state they are concerned with an inmate receiving bulk religious pamphlets

 individually rather than through the chaplain because an inmate who receives and distributes

 such material may be seen as a spiritual leader with heightened authority which could affect the

 power dynamic inside the prison. Furthermore, because an inmate can receive religious material

 through the chaplain’s office, Moving Defendants state this shows the policy was meant to

 address penological concerns, rather than necessarily restricting one’s religious practice. (See

 ECF 56-2 at 27-28).

        “Maintaining institutional security and preserving internal order and discipline are

 essential goals that may require limitation or retraction of the retained constitutional rights” of

 prisoners. Bell v. Wolfish, 441 U.S. 520, 546 (1979). “Such considerations are peculiarly within

 the province and professional experience of corrections officials, and, in the absence of

 substantial evidence in the record that the officials have exaggerated their response to these

 considerations, courts should ordinarily defer to their expert judgment in such matters.” Pell, 417

 at 827. With respect to analyzing the first Turner factor, the Third Circuit has noted the

 following:

                the prison has the burden of demonstrating the First Turner Factor.
                See Waterman, 183 F.3d at 218 n. 9; Wolf v. Ashcroft, 297 F.3d
                305, 308 & n. 2 (3d Cir.2002). This burden is slight, and in certain
                instances, the connection may be a matter of common sense. Wolf,
                297 F.3d at 308. Second, if the prison meets its burden under the
                First Turner Factor, then we consider the Other Turner Factors.
                See Waterman, 183 F.3d at 218 n. 9; Wolf, 297 F.3d at 308 & n. 2;
                see also Jones v. Brown, 461 F.3d 353, 360 (3d Cir.2006).

                                                   11
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 12 of 13 PageID: 733


 Sharp v. Johnson, 669 F.3d 144, 156 (3d Cir. 2012).

        This Court finds Defendants have met their slight burden under the first Turner factor.

 The explanation in prohibiting direct bulk religious mailings to inmates as necessary to maintain

 safety and security of the prison meets Moving Defendants’ burden.

        Moving Defendants also assert the second Turner factor weighs in their favor. They note

 Plaintiff can still exercise his right to distribute his religious pamphlets to his family and friends

 to support his exercise of his religion. Most notably, Plaintiff can order smaller quantities or even

 send the materials directly to his family and friends from the distributor. (See ECF 56-2 at 28).

 Indeed, Plaintiff has taken advantage of these alternatives which still allow Plaintiff to exercise

 his religious belief of distributing the Word of God to family and friends. This Court agrees with

 Moving Defendants that this factor favors them.

        Next, Moving Defendants assert Turner’s third factor also weighs in their favor. They

 claim changing the bulk mail restriction would negatively impact other inmates. More

 specifically, distribution of religious materials within the prison can create power imbalances

 among inmates. While Plaintiff states he does not intend to distribute the religious pamphlets,

 Moving Defendants note there is no way for them to ensure that is the case. This Court agrees

 and finds this factor too weighs in Moving Defendants favor.

        Finally, Moving Defendants argue there are no additional alternatives that would

 accommodate Plaintiff’s right at de minimus cost. Plaintiff suggests a less restrictive alternative

 would be to permit him to receive a certain quantity of religious tracts – instead of a complete

 prohibition. (See ECF 65 at 17-18). However, as the record in this case indicates, this is precisely

 what has been permitted. Indeed, Plaintiff admits he has never had an order of less than 100

 pamphlets confiscated. Accordingly, this factor weighs in Moving Defendants favor.

        As the above discussion indicates, the Turner factors weigh in favor of Defendants.

 Given this, Defendants are also entitled to summary judgment on Plaintiff’s free exercise claim.
                                                   12
Case 3:17-cv-01596-PGS-DEA Document 81 Filed 03/01/21 Page 13 of 13 PageID: 734


    V.      CONCLUSION

         For the foregoing reasons, Moving Defendants’ motion for summary judgment is granted.

                                        ORDER

 For the reasons discussed in the Memorandum filed herewith:

         IT IS this 1st day of March, 2021,

         ORDERED Defendants’ motion for summary judgment (ECF 56) is granted and

 judgment is entered in favor of Defendants in this action; and it is further

         ORDERED the Clerk shall serve this order and the accompanying opinion on Plaintiff by

 regular U.S. mail; and it is further

         ORDERED the Clerk mark this case as closed.


                                               s/Peter G. Sheridan
                                               PETER G. SHERIDAN, U.S.D.J.




                                                  13
